Citation Nr: 0520700	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  03-22 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for the 
residuals of a separation, acromioclavicular joint, right 
shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1955.     

The present matter comes before the Board on appeal from an 
April 2003 rating decision in which the RO denied a rating in 
excess of 20 percent for the service-connected residuals of a 
separation, acromioclavicular joint, right shoulder.  The 
veteran's representative filed a notice of disagreement (NOD) 
in May 2003.  A statement of the case (SOC) was issued in 
June 2003, and the veteran's representative filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in July 2003.  

In June 2004, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge (VLJ); a 
transcript of that hearing is associated with the claims 
file.    

In its October 2004 decision, the Board denied a rating in 
excess of 20 percent for the residuals of a separation, 
acromioclavicular joint, right shoulder.  The veteran filed a 
timely appeal to the United States Court of Appeals for 
Veterans Claims (Court).  In May 2005, Counsel for the VA 
Secretary and the veteran filed a Joint Motion for Remand and 
to Stay Proceedings (Joint Motion).  In an Order dated later 
in May 2005, the Court granted the Joint Motion, vacating the 
October 2004 Board decision and remanding the matter to the 
Board for further proceedings consistent with the Joint 
Motion.  

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

On VA examination in April 2003, the veteran reported that he 
experienced continuous pain in his right shoulder, that 
increased to a level of 4 (on a scale of 0 to 10) when 
lifting his right arm over his head or extending the arm.  He 
reported having flare-ups about twice per week, during which 
the pain increased to a 7.  The veteran also complained of 
stiffness in the shoulder much of the time, increased pain 
and fatigue with repetitive movement, and difficulty lifting 
objects over 20 pounds.  He denied that his shoulder had ever 
locked up on him.  He indicated that he was right-handed.  
Physical examination revealed that the veteran had forward 
flexion to 100 degrees, abduction to 90 degrees, internal 
rotation to 50 degrees, and external rotation to 60 degrees, 
with a pain level of 5-6 with range of motion.  He had a 
prominent old fracture site in the clavicular area, 
tenderness with palpation over the acromioclavicular and 
glenohumeral joints, and tenderness over the trapezius 
muscles and biceps.  Muscle strength was 5/5, although there 
was some atrophy in the supraspinatus area.  The diagnosis 
was, inter alia, right shoulder pain, status post right 
acromioclavicular joint separation, status post right 
clavicle fracture.    

As pointed out in the Joint Motion, the report of the April 
2003 examination, the most recent evaluation of the veteran's 
service-connected right shoulder disability, indicates the 
presence of pain on motion; however, neither that examination 
report nor other evidence of record  provides complete and 
detailed findings as to functional loss due to pain and/or 
other factors.  In this regard, the Board points out that, 
when evaluating musculoskeletal disabilities rated on the 
basis of limitation of motion, VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating based on functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or in 
coordination, to include during flare-ups or with repeated 
use, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  See also Johnson v. 
Brown, 9 Vet. App. 7 (1996).  Also identified in the Joint 
Motion are other objective medical findings noted on 
examination in April 2003, including a prominent old fracture 
site in the clavicular area, atrophy in the supraspinatus 
area, and degenerative changes of the right shoulder and 
glenoid, that further indicate the need for horough 
consideration of the nature and extent of functional loss in 
the right shoulder.    

In view of the points raised above, the Board finds that a 
more comprehensive evaluation of the veteran's residuals of a 
separation, acromioclavicular joint, of the right shoulder, 
to include detailed findings regarding any additional loss in 
range of motion due to pain or other factors (consistent with 
38 C.F.R. §§ 4.40, 4.45, and DeLuca, 8 Vet. App. at 204-7), 
is needed to resolve the claim for a higher rating on appeal.  
See 38 U.S.C.A. § 5103A.  

Accordingly, the RO should arrange for the veteran to undergo 
VA orthopedic examination, by a physician, at an appropriate 
VA medical facility.  The veteran is hereby notified that 
failure to report to any such scheduled examination, without 
good cause, will result in a denial of the claim for 
increase.  See 38 C.F.R.  § 3.655(b) (2004).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo VA examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes outpatient treatment records from VA Medical Centers 
(VAMCs) associated with the Pittsburgh Healthcare System 
(HCS), dated from October 1998 to February 2003.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records from the Pittsburgh HCS following 
the procedures prescribed in 38 C.F.R. § 3.159 (2004) as 
regards requesting records from Federal facilities.  

The RO should also give  the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response. See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(b)(3)) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of 
the one-year notice period).  The RO's letter should also 
invite the veteran to submit all evidence in his possession.  
After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.   

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for a higher 
rating for the veteran's right shoulder disability.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain all outstanding 
pertinent records of evaluation and/or 
treatment of the veteran's right shoulder 
from VA medical facilities associated 
with the Pittsburgh Healthcare System, 
from February 2003 to the present.  The 
RO must follow the current procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R.  
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify him and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

4.	After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
orthopedic examination of his right 
shoulder, by a physician, at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies (to include X-rays, as well as 
range of motion studies, reported in 
degrees) should be accomplished (with all 
associated findings made available to the 
orthopedic examiner made prior to 
completion of his or her report), and all 
clinical findings should be reported in 
detail. 

The examiner should indicate whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
veteran's right shoulder.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins.  
In addition, after considering the 
veteran's documented medical history and 
assertions, the examiner should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  

The examiner should render an assessment, 
based on the above-referenced findings, 
as to whether motion of the veteran's arm 
is best characterized as: limited to (a) 
shoulder level; (b) midway between the 
side and shoulder level; or (c) 25 
degrees from the side.  With respect to 
the scapulohumeral articulation, he/she 
should indicate whether there is (a) 
favorable ankylosis, with abduction 
possible to 60 degrees, and the veteran 
able to reach his mouth and head; (b) 
ankylosis that is intermediate between 
favorable and unfavorable; or (c) 
unfavorable ankylosis, with abduction 
limited to 25 degrees from the side.

The examiner should also render findings 
as to whether there is malunion of the 
humerus, and if so, whether it is 
productive of moderate or marked 
deformity.  The examiner should state 
whether there is recurrent dislocation of 
the humerus at the scapulohumeral joint, 
and if so, whether there are (a) 
infrequent episodes, with guarding of 
movement only at the shoulder level, or 
(b) frequent episodes, with guarding of 
all arm movements.  With respect to the 
humerus, the examining physician should 
state whether there is fibrous union, 
non-union (a false flail joint), or loss 
of the head (flail shoulder).  As regards 
the clavicle or scapula, the examiner 
should state whether there is 
dislocation, malunion, or non-union; and, 
if non-union, whether it is with or 
without loose movement.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.	If the veteran fails to report to the  
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.	After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for a 
rating in excess of 20 percent for the 
residuals of a separation, 
acromioclavicular joint, right shoulder.  
If the veteran fails to report to the 
scheduled examination, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should adjudicate the claim in 
light of all pertinent evidence and legal 
authority.

8.	If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.     

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).

